Citation Nr: 1707929	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  09-06 887A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for residuals of a left elbow injury.

2.  Entitlement to service connection for residuals of a right knee and leg injury.

3.  Entitlement to service connection for residuals of neck sprain.

4.  Entitlement to service connection for chlamydia.

5.  Entitlement to an initial disability rating greater than 10 percent for thoracolumbar strain (claimed as recurrent back strain).

6.  Entitlement to an initial disability rating greater than 10 percent for carpal tunnel syndrome, right hand (claimed as tingling, tremor).

7.  Entitlement to an initial compensable disability rating for residual scar, appendectomy (linear).

8.  Entitlement to an initial compensable disability rating for residual scar, appendectomy (non-linear).

9.  Entitlement to an initial disability rating greater than 20 percent prior to November 15, 2012 and greater than 30 percent beginning November 15, 2012 for bilateral pes planus with plantar fasciitis.

10.  Entitlement to a disability rating greater than 50 percent for service-connected posttraumatic stress disorder (PTSD) with major depressive disorder (MDD) from January 22, 2015 to December 1, 2015.

11.  Whether the severance of service connection for PTSD with MDD was proper.

12.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	John S. Berry, Private Attorney


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from February 2001 to January 2007.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which, in pertinent part, denied service connection for residuals of a left elbow injury, residuals of a right knee and leg injury, residuals of neck sprain, and chlamydia. 

Subsequently, in an October 2013 Board decision, the left elbow, right knee/leg, and neck sprain issues were denied and the chlamydia issue was remanded for additional development.  However, pursuant to a Memorandum Decision issued by the United States Court of Appeals for Veterans Claims (Court) in March 2015, the October 2013 Board decision with respect to the left elbow, right knee/leg, and neck sprain issues was vacated and remanded to the Board for further evidentiary development.  The Board's October 2013 decision denying service connection for left wrist and rib disabilities was not disturbed.  

These matters also come before the Board on appeal from a June 2012 rating decision issued by theVA RO in Indianapolis, Indiana which, in pertinent part, granted service connection for thoracolumbar strain, carpal tunnel syndrome of the right hand, appendectomy scars, and bilateral pes planus with plantar fasciitis.  

Finally, these matters also come before the Board on appeal from December 2014 and September 2015 rating decisions issued by the VA RO in Indianapolis, Indiana.  Specifically, the December 2014 rating decision proposed to sever service connection for PTSD with MDD and denied a TDIU.  The September 2015 rating decision severed service connection for PTSD with MDD effective December 1, 2015.  

It is unclear how the issue concerning a higher rating for PTSD from January 22, 2015 to December 1, 2015 came before the Board but, as it was included in an April 2016 statement of the case and the Veteran perfected an appeal of this issue in an April 2016 substantive appeal, the Board has also taken jurisdiction of this issue pursuant to Percy v. Shinseki, 23 Vet. App. 37, 45 (2009) (VA waives objection to timeliness of substantive appeal by taking actions that lead the Veteran to believe that an appeal was perfected).  

While the Veteran's representative submitted a statement in August 2016 requesting withdrawal of the PTSD and TDIU issues, the statement was unclear as to whether the Veteran's representative wished to withdraw the increased rating aspect or the severance aspect of the PTSD claim.  While the Board attempted to clarify this in January 2017 correspondence, neither the Veteran nor his representative responded to the request for clarification.  As such, pursuant to the January 2017 letter, the Board has assumed that the Veteran wishes to continue his appeal with regard to these issues.

Because the Veteran currently lives within the jurisdiction of the RO in Indianapolis, Indiana, that facility retains jurisdiction in this appeal.

The Board notes that, in addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the Veteran's claim.  Pertinent documents in Virtual VA include VA treatment records dated from December 2007 through September 2015.  Pertinent documents in the paper claims file include documents dated earlier than 2014 whereas pertinent documents in VBMS include documents dated from 2014 to the present.

The issues regarding the left elbow, right knee/leg, neck strain, chlamydia, thoracolumbar strain, right hand carpal tunnel syndrome, bilateral pes planus with plantar fasciitis, PTSD, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence of record does not establish that the award of service connection for PTSD with MDD in May 2014 was clearly and unmistakably erroneous.
      
2.  Since the grant of service connection the Veteran's service-connected linear and non-linear residual scars following an appendectomy have been manifested by a 2.0 centimeter linear surgical scar of the anterior trunk just above the umbilicus, well healed and nontender, as well as a 0.4 centimeter superficial non-linear scar of the anterior trunk.  There is no evidence that these scars are deep, unstable, painful, lose their covering repeatedly, cover an area of 144 square inches or greater, or that they adversely affect any function.


CONCLUSIONS OF LAW

1.  The severance of the award of service connection for PTSD with MDD was improper. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.105(d), 3.303, 3.304(f), 4.125 (2016).

2.  The criteria for an initial compensable disability rating for residual scar, appendectomy (linear) have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1-4.16, 4.118, Diagnostic Code (DC) 7802 (2016).

3.  The criteria for an initial compensable disability rating for residual scar, appendectomy (non-linear) have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1-4.16, 4.118, DC 7805 (2016).

      
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the severance issue, the Board has granted the claim.  As such, there is no need to discuss any notice/duty to assist provisions with regard to this issue.
	
With regard to the appendectomy scar issues, the Board observes that the Veteran has appealed with respect to the propriety of the initially assigned rating for his appendectomy scar disabilities from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In this case, the Veteran's claim for service connection for appendectomy scars was granted and an initial rating was assigned in the June 2012 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required as the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The Veteran was most recently afforded a VA skin examination in November 2011.  In the case at hand, neither the Veteran nor his representative has asserted that the November 2011 VA examination was inadequate or that such disability has worsened since the November 2011 VA examination.  See 38 C.F.R. § 3.327 (a) (2015).  Furthermore, there is no objective evidence indicating that there has been an increase in the severity of the Veteran's appendectomy scar disabilities since the November 2011 examination.  As such, the Board finds that it is not necessary to remand these claims for the purpose of scheduling a new VA examination.

II. Severance Analysis

This appeal arises out of the Veteran's assertion that he has an acquired psychiatric disorder that is related to his active military service.  Specifically, he contends that severance of service connection for PTSD with MDD by rating decision dated in September 2015 was improper.  

A review of the Veteran's service treatment records shows that he was treated for an adjustment disorder with mixed depression from October 2004 to November 2004 and treated for interpersonal problems in October 2006.  While the Veteran's January 2007 separation examination shows a normal psychiatric system, in a January 2007 report of medical history, the Veteran reported "yes" to "nervous trouble of any sort (anxiety or panic attacks)," "frequent trouble sleeping," "received counseling of any type," "depression or excessive worry," and "been evaluated for a mental condition."  

The Veteran continued to suffer from psychological problems after his military service.  A January 2011 VA treatment record shows complaints of depression and an August 2011 shows a diagnoses of anxiety disorder, depressive disorder, alcohol dependence, and cannabis abuse.  

The Veteran was afforded a VA psychiatric examination in March 2014 and diagnoses of PTSD, chronic as well as MDD, recurrent were given.  Significantly, the examiner opined that these diagnoses were related to the Veteran's confirmed stressor of being involved in response and recovery operations following a hurricane in 2003.  By rating decision dated in May 2014, the RO granted service connection for PTSD with MDD and assigned a 50 percent disability rating, effective March 29, 2013.  

In July 2014, the Veteran submitted a claim for an increased rating for his psychiatric disorder.  In connection with this claim he was afforded a VA examination in August 2014 and diagnosed with adjustment disorder with mixed disturbance of emotions and conduct as well as other specified personality disorder (antisocial traits).  The August 2014 VA examiner reviewed the March 2014 VA examination report (including the diagnoses of chronic PTSD and MDD) and found that this evaluation had several contradictions.  First, it was noted that Vet had never been inpatient and was not in treatment at that time yet the March 2014 VA examiner reported that the Veteran had "near continuous panic or depression affecting the ability to function independently, appropriately and effectively."  The Veteran's psychiatric disability was determined to be approximately 70 percent disabling by the March 2014 VA examiner.  The August 2014 VA examiner could not find any service treatment record of mental health treatment in the military.  Post service treatment records did not show treatment for mental illness until December 2010, immediately following the Veteran's release from prison and was dealing with frustration of probation.  It was noted that the last time the Veteran was seen for psychiatric problems at VA was August 2012 with the following diagnoses: anxiety disorder, not otherwise specified (NOS); depressive disorder, NOS; alcohol dependence in sustained full remission; provisional cannabis abuse in sustained full remission.  The examiner noted that the Veteran's past PTSD screens were negative.  The Veteran saw his primary care provider in December 2014 and it was noted that the Veteran's depression was "better now...Denies new/worsening depression, No SI/HI, no agitation/anxiety."  It was noted that all depression screens had been negative since the Veteran quit going to mental health.

The examiner noted that the Veteran had a history of anti-social acts and his mental health treatment had centered around his criminal charges and how those have impacted the Veteran.  The Veteran continued to struggle with those issues.  The Veteran reported minimal PTSD symptoms that would not reach the level required to be given a PTSD diagnosis.  Given the Veteran's history and presentation, the examiner opined that the Veteran's adjustment disorder with mixed disturbance of emotions and conduct and other specified personality disorder (antisocial traits) were less likely as not related to his military service.  This was considered a correction in a prior diagnosis that was in error.  The Veteran's mental health disorders did not render him unable to secure or maintain gainful employment.

In a September 2014 addendum opinion, the August 2014 VA examiner corrected the August 2014 opinion, noting that the Veteran was treated for an adjustment disorder during his military service in 2004 but still opined that the Veteran's adjustment disorder with mixed disturbance of emotions and conduct and other specified personality disorder (antisocial traits) were less likely as not related to his military service

By rating decision dated in December 2014, the RO proposed to sever service connection for PTSD with MDD.  The Veteran was informed that the most recent VA examination was negative for a PTSD diagnosis and found that the Veteran's adjustment disorder with mixed disturbance of emotions and conduct and other specified personality disorder (antisocial traits) were less likely as not related to his military service.  Subsequently, by rating decision dated in September 2015, the RO severed service connection for PTSD with MDD, effective December 1, 2015.  

The Veteran has submitted numerous statements regarding his psychiatric symptoms during and since service as well as examination reports showing additional psychiatric diagnoses.  Significantly, a May 2013 Social Security Administration (SSA) psychiatric evaluation shows diagnoses of MDD, PTSD, alcohol abuse, and cannabis abuse.  Also, an August 2015 Disability Benefits Questionnaire (DBQ) for PTSD shows diagnoses of depression as well as bipolar disorder.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection for PTSD, in particular, requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) and 38 C.F.R. § 4.125 (2002) (requiring PTSD diagnoses to conform to the criteria in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (DSM-IV)).

The Board notes that the version of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders in use for purposes of VA examination and diagnosis changed in August 2014.  The underlying appeal was initiated in July 2014.  See 38 C.F.R. § 4.130 (2015) (as in effect since August 4, 2014) (application of DSM-V); 38 C.F.R. § 4.130 (2014) (as in effect for the portion of this appeal prior to August 4, 2014) (application of DSM-IV).  The DSM 5 criteria may only be assigned after August 4, 2014.  The DSM-IV criteria may be used at any time during the appeal, including after August 4, 2014, if application of DSM-IV after August 4, 2014 would be more favorable to the Veteran.

Once service connection has been granted, it will be severed only where evidence establishes that the grant of service connection was clearly and unmistakably erroneous (the burden of proof being on the Government).  See 38 C.F.R. § 3.105(d); see also Stallworth v. Nicholson, 20 Vet. App. 482 (2006); Daniels v. Gober, 10 Vet. App. 474 (1997). 

VA has specific regulatory provisions governing severing service connection awards.  The provisions of 38 C.F.R. § 3.105 direct, in pertinent part, that:

(d)	Severance of service connection. Subject to the limitations contained in §§ 3.114 and 3.957, service connection will be severed only where evidence establishes that it is clearly and unmistakably erroneous (the burden of proof being upon the Government).  (Where service connection is severed because of a change in or interpretation of a law or Department of Veterans Affairs issue, the provisions of § 3.114 are for application.)  A change in diagnosis may be accepted as a basis for severance action if the examining physician or physicians or other proper medical authority certifies that, in the light of all accumulated evidence, the diagnosis on which service connection was predicated is clearly erroneous.  This certification must be accompanied by a summary of the facts, findings, and reasons supporting the conclusion.  When severance of service connection is considered warranted, a rating proposing severance will be prepared setting forth all material facts and reasons.  The claimant will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore and will be given 60 days for the presentation of additional evidence to show that service connection should be maintained.  Unless otherwise provided in paragraph (i) of this section, if additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued, if in order, effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.

There is a three-part test to determine whether a prior decision is the product of CUE: (1) "[e]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question. Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)). Wilson v. West, 11 Vet. App. 383, 386 (1998).

Although the same standards applied in a determination of CUE in a final decision are applied to a determination whether a decision granting service connection was the product of CUE for the purpose of severing service connection, 38 C.F.R. § 3.105(d) does not limit the reviewable evidence to that which was before the RO in making its initial service connection award.  In fact, 38 C.F.R. § 3.105(d) specifically states that "[a] change in diagnosis may be accepted as a basis for severance," clearly contemplating the consideration of evidence acquired after the original granting of service connection.  Daniels, 10 Vet. App. at 480.

Initially, the Board finds that the RO complied with its notification obligations under 38 C.F.R. § 3.105(d).  When the RO proposed to sever service connection, the Veteran was advised of the action by a December 2014 rating decision as well as a January 2015 letter, which also informed him that he could request a hearing within 30 days and submit evidence within 60 days of the proposed severance.  The Veteran submitted additional statements, but did not request a hearing.  The procedural requirements of 38 C.F.R. § 3.105(d) have been met.  The remaining issue is whether the severance was proper in accordance with the applicable law and regulations. 

Evidence of record at the time of the May 2014 grant of service connection for PTSD included the March 2014 VA examination which diagnosed PTSD based on a confirmed in-service stressor.  

Evidence added to the record since the initial rating decision includes the August 2014 VA examination report, the September 2014 VA addendum opinion, the May 2013 SSA psychiatric examination report, and the August 2015 PTSD DBQ.  

For severance to be proper, the evidence must establish that the grant of service connection was clearly and unmistakably erroneous; that is, it must be undebatable that the Veteran did not meet the criteria for an award of service connection for PTSD.  38 C.F.R. § 3.105(d).  

The Board finds that the August 2014 VA psychiatric examination report along with the September 2014 addendum opinion contain internal inconsistencies.  Initially, it is unclear from the August 2014 VA report why the Veteran no longer meets the criteria for a diagnosis of PTSD as the examiner noted that the Veteran met criteria A through F but, nonetheless, did not meet the full criteria for PTSD.  Furthermore, the August 2014 VA examination used the DSM 5 criteria and did not consider the DSM-IV criteria.  Also, the reported "contradictions" noted by the August 2014 examiner in the March 2014 VA examination report are not "contradictions" at all as it is possible for someone to not be receiving treatment for psychiatric symptoms but still exhibit "near continuous panic or depression affecting the ability to function independently, appropriately, and effectively."  Furthermore, the August 2014 VA examiner did not provide any rationale as to why the Veteran's adjustment disorder with mixed disturbance of emotions and conduct and other specified personality disorder (antisocial traits) were less likely as not related to his military service.  Furthermore, the decision to sever service connection does not appear to consider the May 2013 SSA psychiatric examination report diagnosing PTSD nor the August 2015 DBQ diagnosing bipolar disorder.  

The Board recognizes that the evidence in this case is not definitive, but at any rate, there is sufficient evidence that the Veteran either has a diagnosis of PTSD or that his non-PTSD diagnoses can be related to his military service.  Such is sufficient to place the evidence in equipoise regarding this claim.  The Veteran is entitled to have the benefit of the doubt resolved in his favor.

Therefore, the Board must find that the evidence of record does not establish that the award of service connection for PTSD with MDD was clearly and unmistakably erroneous.  In the absence of such a finding, the Board concludes that the severance of the award of service connection for PTSD with MDD, effective as of December 1, 2015, was improper.  The appeal is granted.


III.  Increased Rating Analysis

The Veteran seeks a higher initial disability rating for his service-connected appendectomy scars.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

In its evaluation, the Board shall consider all information and lay and medical evidence of record. 38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.

The Veteran's appendectomy scars are rated as noncompensably disabling under 38 C.F.R. § 4.118, DC 7802 - 7805.  

The diagnostic criteria for disorders of the skin are found at 38 C.F.R. § 4.118, DC's 7801-7805. Under DC 7801, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear in an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) warrant a 10 percent rating
	
Under DC 7802, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear in an area or areas of 144 square inches (929 sq. cm.) or greater warrant a 10 percent evaluation. Note (2) under that code provides that if multiple qualifying scars are present, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity.

Under DC 7804, one or two scars that are unstable or painful warrant a 10 percent evaluation. Note (2) for that code provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars. Note (3) under that provides that scars evaluated under DCs 7800, 7801, 7802, or 7805 may also receive an evaluation under DC 7803, when applicable.

DC 7805 provides that other scars (including linear scars) and other effects of scars evaluated under DCs 7800, 7801, 7802, and 7804 require the evaluation of any disabling effect(s) not considered in a rating provided under DCs 7800-04 under an appropriate DC.  38 C.F.R. §§ 4.118, DCs 7801-7805.

Evidence relevant to the current level of severity of the Veteran's appendectomy scars includes a VA examination conducted in November 2011.  At that time, it was noted that the Veteran underwent laparoscopic appendectomy in 2005.  The Veteran's scars were not painful and were not unstable with frequent loss of covering of skin over the scars.  Physical examination revealed a 2.0 centimeter linear surgical scar just above the umbilicus, well healed and nontender.  There was also a non-linear 0.4 centimeter scar of the anterior trunk.  The scars did not result in limitation of function and there were no other pertinent physical findings, complications, conditions, signs and/or symptoms (such as muscle or nerve damage) associated with any scar.  The scars did not impact the Veteran's ability to work.  

The Board finds that the preponderance of the evidence is against assigning an initial compensable rating for the appendectomy scars.  Significantly, there is a complete absence of any competent or objective medical evidence on file which shows that the Veteran suffers from any residuals of these service-connected scars.  There is no evidence that these scars are deep, unstable, painful, lose their covering repeatedly, cover an area of 144 square inches or greater, or that they adversely affects any function.  As such, they are appropriately rated as noncompensable.  

Accordingly, the Board finds that noncompensable ratings are the appropriate evaluations for these disabilities and that the degree of impairment resulting from the service-connected appendectomy scars does not more nearly approximate the next higher rating.  

With regard to each of the ratings discussed above, the Board also finds that no higher evaluations can be assigned pursuant to any other potentially applicable DCs.  Because there are specific DCs to evaluate each of these conditions, consideration of other DCs for evaluating the disability does not appear appropriate.  See 38 C.F.R. § 4.20 (permitting evaluation, by analogy, where the rating schedule does not provide a specific DC to rate the disability).  See also Butts v. Brown, 5 Vet. App. 532 (1993).

Additionally, the Board has considered the Veteran's statements that higher disability ratings are warranted for his service-connected disabilities.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, 6 Vet. App. at 469; see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptomatology relating to his service-connected disabilities because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability relating such to the appropriate diagnostic codes.  On the other hand, such competent evidence concerning the nature and extent of the Veteran's disabilities has been provided by the VA examiners who examined him during the current appeal and who have provided relevant medical findings in conjunction with the examinations.  In this regard, the medical findings (as provided in the examination reports) directly address the criteria under which his disability is evaluated.

The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his service-connected disabilities currently on appeal.  Accordingly, increased ratings for these disabilities must be denied.  In so finding, the Board adds that there is no evidence that these disabilities has exceeded the current rating assigned at any time during the period on appeal.  Therefore, there is no basis for any staged rating.  Fenderson , 12 Vet. App. at 119.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321  are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating. Id.  

Here, the Board finds that the Veteran's service-connected disabilities addressed above are fully addressed by the rating criteria under which such disabilities are rated. Specifically, the Veteran's assigned ratings contemplate his symptoms, as well as his functional impairment resulting from such.  Therefore, there are no additional symptoms of the Veteran's service-connected disabilities that are not addressed by the rating schedule.  Accordingly, the Board finds that the rating criteria reasonably describes the Veteran's disability level and symptomatology of his service-connected disabilities.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Hence, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered "part and parcel" of the claim for benefits for the underlying disability.  In the instant case, though the Veteran has been unemployed since approximately June 2011, he has not alleged, and the evidence does not show, that his service-connected appendectomy scars render him unemployable.  Rather, the Veteran contends that he is unemployable due to his psychiatric disabilities.  Therefore, the issue of a TDIU, as "part and parcel" to the appendectomy scar issues, has not been raised and no further consideration of such is necessary.


ORDER

Severance of service connection for PTSD with MDD, as of December 1, 2015, was improper, restoration of service connection is warranted.

An initial compensable disability rating for residual scar, appendectomy (linear) is denied.

An initial compensable disability rating for residual scar, appendectomy (non-linear) is denied.



REMAND

Left elbow, right knee/leg, neck strain

With regard to the left elbow, right knee/leg, neck strain issues, as above, an October 2013 Board decision denied service connection for these issues.  The denial was based, primarily, on the medical opinions contained in a November 2011 VA examination report.  In a March 2015 Memorandum Decision, the Court found that the November 2011 opinions were inadequate because the opinions contained little, if any, rationale supporting the conclusions.  Significantly, the examiner gave the following rationale:  "This opinion is based on clinical experience and expertise and review of the medical records.  There is no evidence in the clinical records of chronicity."  Thus, pursuant to the March 2015 Memorandum Decision, the November 2011 examination report must be returned to the November 2011 examiner (or suitable substitute) for an addendum in which the examiner provides a rationale for the opinions reached.  

Chlamydia

With regard to the chlamydia issue, this issue was remanded by the Board in October 2013 to obtain a medical opinion and then to readjudicate the issue in a supplemental statement of the case (SSOC).  Such opinion was obtained in September 2015, however, the issue was never readjudicated in an SSOC.  Furthermore, the Board finds that the September 2015 VA opinion is inadequate.  
The September 2015 VA examiner noted that the Veteran was treated for chlamydia while in service and that he has had four subsequent episodes of chlamydia with urethritis documented.  The examiner wrote that the Veteran was currently asymptomatic and has no current diagnosis related to his in-service chlamydia.  The examiner also opined that the Veteran's subsequent episodes of chlamydia with urethritis were unrelated to in-service urethritis and also resolved.  

A review of the record shows that the Veteran submitted a claim for service connection for chlamydia in January 2007 and VA treatment records show that the Veteran was treated for chlamydia in June 2009, December 2007, and October 2011.  While the Veteran may have been asymptomatic at the time of the examination in September 2015, the Veteran was treated for chlamydia on at least three occasions during the appeal period beginning January 2007.  In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  While the September 2015 VA examiner opined that the Veteran's subsequent episodes of chlamydia with urethritis were unrelated to in-service urethritis, the examiner did not provide a rationale for this opinion.  Such should be addressed in an addendum opinion.

Thoracolumbar Strain

With regard to the thoracolumbar strain issue, the Board notes that the Veteran's thoracolumbar spine was last examined in November 2011.  Significantly, this examination shows range of motion findings but does not indicate whether the findings were on both active and passive motion and/or in weight-bearing and nonweight-bearing.

The Board observes that a new precedential opinion that directly affects this case was issued by the United States Court of Appeals for Veterans Claims (Court).  In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  Also, the Court rejected VA's argument that the final sentence of § 4.59 cannot create a testing requirement because, if it did, absurdity would result.  Specifically, VA contended that, because the upper extremities are not weight-bearing, requiring that all joints be tested in weight-bearing capacity would require Veterans with upper extremity joint disabilities to walk on their hands.  The Court responded that whether upper extremities are or can be weight-bearing is a medical question that it is not competent to answer.  Unfortunately, the November 2011 examination report does not comply with Correia.  Accordingly, the Veteran must be afforded a new VA examination to correct all of the deficiencies noted above.  

Furthermore, the thoracolumbar strain issue was last adjudicated in an April 2013 statement of the case.  Subsequently, the AOJ obtained records from the SSA which are pertinent to the Veteran's increased rating claim.  Specifically, an April 2013 SSA general medical examination contains range of motion findings specific to the thoracolumbar spine.  Such should be considered by the AOJ in the first instance.

Carpal tunnel syndrome, right hand

With regard to the right hand carpal tunnel syndrome issue, the Veteran was most recently afforded a VA examination pertaining to this issue in November 2011.  Subsequent VA treatment records dated as early as January 2013 show that the Veteran's carpal tunnel syndrome had been "acting up" and that his pain level had been "10/10" in the past few days.  On remand, the Veteran should be afforded another VA examination whereby the examiner addresses the Veteran's allegations of an increase in severity of his right hand carpal tunnel syndrome since the November 2011 VA examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Bilateral pes planus with plantar fasciitis

With regard to the bilateral pes planus with plantar fascitis issue, the Board notes that this issue was most recently adjudicated in an April 2013 statement of the case.  The Veteran subsequently underwent surgery on his left foot in June 2015 and, by rating decisions dated in July 2015, September 2015, April 2016, and June 2016 the AOJ granted and continued a temporary total rating pursuant to 38 C.F.R. § 4.30 based on hospitalization in excess of 21 days and treatment requiring convalescence for a service-connected disability from June 17, 2015 through July 1, 2016.  Notably, the Veteran was most recently afforded a VA examination of his feet in April 2016.  However, this examination has not yet been considered by the AOJ with regard to the claim for a higher initial rating.  On remand, the AOJ should consider the April 2016 VA examination report specific to the claim for an initial disability rating greater than 20 percent prior to November 15, 2012 and greater than 30 percent beginning November 15, 2012 for bilateral pes planus with plantar fasciitis.

Also, both the most recent April 2016 VA foot examination along with a September 2015 DBQ for the feet show an additional diagnosis of tarsal tunnel syndrome.  The April 2016 VA examination indicates that tarsal tunnel syndrome only affects the left foot while the September 2015 DBQ indicates that there is bilateral tarsal tunnel syndrome as well as bilateral Achilles contracture.  It is unclear whether the newly diagnosed tarsal tunnel syndrome and/or Achilles contracture are related to the service-connected pes planus with plantar fasciitis and, if so, the extent to which these disabilities further impair the Veteran.  Such should be addressed in an addendum opinion.

PTSD with MDD

As above, the Board has reinstated service connection for PTSD with MDD effective December 1, 2015.  Also, as noted above, the record is unclear regarding which of the Veteran's diagnosed psychiatric disorders are related to his military service.  Significantly, in addition to PTSD and MDD, the Veteran has also been diagnosed with anxiety disorder, alcohol dependence, cannabis abuse, adjustment disorder with mixed disturbance of emotions and conduct, other specified personality disorder (antisocial traits), and bipolar disorder.  On remand, a medical opinion should be obtained to determine which of the Veteran's additional psychiatric diagnoses can be related to his military service and/or distinguished from his already service-connected PTSD with MDD

Furthermore, the record is also unclear regarding the extent and severity of the Veteran's diagnosed psychiatric disorders.  Significantly, the March 2014 VA psychiatric examiner opined that the Veteran's PTSD with MDD resulted in "occupational and social impairment in most areas such as work, school, family relations, judgment, thinking, and/or mood."  However, just five months later, the August 2014 VA examiner opined that the Veteran's adjustment disorder with mixed disturbance of emotions and conduct and other specified personality disorder (antisocial traits) resulted only in "occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication."  And, just a year after the August 2014 VA examination, an August 2015 DBQ psychiatric examiner opined that the Veteran's depression and bipolar disorder result in "occupational and social impairment in most areas such as work, school, family relations, judgment, thinking, and/or mood."  As there is a significantly large discrepancy regarding the diagnoses and resulting impairment resulting from the Veteran's psychiatric disabilities, on remand he should be afforded a new VA examination to correct all of the deficiencies noted above.  

TDIU

With regard to the TDIU issue, the Veteran has been unemployed since approximately June 2011, allegedly due to his psychiatric disabilities, but the record shows that the Veteran has also had a long period of convalescence due to his service-connected bilateral foot disabilities.  No medical opinion regarding the combined effect of the Veteran's service-connected disabilities with regarding to his ability to maintain employment has been obtained.  Such should be accomplished on remand.  

All remanded issues

Lastly, the Board notes that there are likely outstanding VA treatment records as the most recent VA medical records in the claims file are dated in April 2016.  Therefore, all outstanding VA treatment records should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records dated from April 2016 to the present.

2. Return the examination report and claims file to the examiner who conducted the November 2011 VA examinations pertaining to the left elbow, right knee/leg, and neck (or another appropriate examiner if unavailable) for an addendum opinion specific to the claimed disabilities.  In regard to the examiner's opinions that such disabilities are not related to the Veteran's military service "based on clinical experience and expertise and review of the medical records" and that there "is no evidence in the clinical records of chronicity," please provide a supporting rationale for the conclusions reached.  

3. Return the examination report and claims file to the examiner who conducted the September 2015 VA chlamydia examination (or another appropriate examiner if unavailable) for an addendum opinion.  In regard to the examiner's opinion that the Veteran's subsequent episodes of chlamydia with urethritis were unrelated to in-service urethritis, please provide a supporting rationale for the conclusion reached.

4. Thereafter, schedule the Veteran for an appropriate VA examination to identify the nature, extent and severity of all manifestations of his service-connected thoracolumbar spine disability.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  

Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), the examination should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing.  If the neck cannot be tested on "weight-bearing," then the examiner must specifically indicate that such testing cannot be done.

5. Schedule the Veteran for an appropriate VA examination to identify the nature, extent and severity of all manifestations of his service-connected carpal tunnel syndrome of the right hand.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.

6. Schedule the Veteran for an appropriate VA examination to identify the nature, extent and severity of all manifestations of his service-connected bilateral pes planus with plantar fasciitis.  Significantly, the examiner should address whether the newly diagnosed tarsal tunnel syndrome and/or Achilles contracture are related to the Veteran's military service and/or can be distinguished from the service-connected pes planus with plantar fasciitis.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.

7. Schedule the Veteran for an appropriate VA examination to identify the nature, extent and severity of all manifestations of his service-connected PTSD with MDD.  Significantly, the examiner should address whether the diagnosed anxiety disorder, alcohol dependence, cannabis abuse, adjustment disorder with mixed disturbance of emotions and conduct, other specified personality disorder (antisocial traits), and/or bipolar disorder are related to the Veteran's military service and/or can be distinguished from the Veteran's service-connected PTSD with MDD.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.

8. Schedule the Veteran for a VA general examination to determine whether the Veteran's service-connected disabilities preclude substantially gainful employment.  The examiner must elicit from the Veteran and record for clinical purposes, a full work and educational history. Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the Veteran's service-connected disabilities, considered collectively, preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  This opinion must be provided without consideration of his nonservice-connected disabilities or age. 

The examiner is advised that service connection has been granted for the Veteran's PTSD with MDD, bilateral pes planus with plantar fasciitis, thoracolumbar strain, carpal tunnel syndrome of the right hand, painful scars of the left medial heel and left posterior tibia/fibula, and appendectomy scars.

A complete rationale for any opinion must be provided.

9. Then, readjudicate the appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an SSOC and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


